Citation Nr: 1014671	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  07-37 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a fracture of the right third toe.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of fractures of the toes of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to June 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in December 2006 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.

The Veteran provided testimony at an April 2009 hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is associated with the claims file.

This case was the subject of a Board remand dated in May 
2009. 

The issue of entitlement to service connection for right 
ankle disability, to include as secondary to service-
connected residuals of a fracture of the right third toe, is 
raised in a deferred rating decision dated in December 2009, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over the claim, and it is referred to the AOJ 
for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a rating in excess of 10 percent 
for residuals of a fracture of the right third toe is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDING OF FACT

Under the alternative applicable rating codes, the Veteran's 
residuals of fractures of toes of the left foot constitute no 
more than metatarsalgia, arthritis of a group of minor 
joints, or moderate disability of the left foot; there is no 
evidence to indicate that the Veteran's left foot disability 
is of an exceptional or unusual nature. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for residuals of fractures of the toes of the left foot are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b), 4.14, 4.71a, Diagnostic Codes 5003, 5010, 5279, 
5284 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
Veteran of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1).

September 2006 and May 2008 VCAA letters explained the 
evidence necessary to substantiate the claim for an increased 
rating for left foot disability.  The May 2008 letter 
discussed applicable rating codes and what was required for 
available higher schedular ratings.  These letters also 
informed the Veteran of his and VA's respective duties for 
obtaining evidence.  In addition, the September 2006 VCAA 
notice letter from VA explained how a disability rating is 
determined for a service-connected disorder and the basis for 
determining an effective date upon the grant of any benefit 
sought, in compliance with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490-491 (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  Although arguably not all required VCAA notice was 
completed prior to the initial adjudication of the Veteran's 
increased rating claim, the claim has been readjudicated 
thereafter.  The Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
claim.  

With regard to the duty to assist, the claims file contains 
service treatment records, reports of post-service medical 
treatment, and reports of VA examinations.  
With respect to the VA examinations, the Board notes that 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The October 2006 VA examination report does not reflect 
review of the claims file, but does reflect an understanding 
of the relevant medical history and a detailed examination 
and description of the Veteran's left foot disability.  The 
January 2009 VA examination report reflects a review of the 
claims file, examination of the Veteran's left foot, and 
detailed descriptions of his current level of disability.  
The findings are sufficient for the Board to properly apply 
the relevant rating criteria.  For these reasons, the Board 
finds that the VA examinations of record are adequate for the 
purpose of adjudication of his claim for an increased rating 
for left foot disability.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the claims file that there are additional 
available relevant records that have not yet been obtained.


Merits of the Claim

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history.  38 C.F.R. §§ 4.2, 4.41.  An evaluation of 
the level of disability present also includes consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  In evaluating 
disabilities of the musculoskeletal system, additional rating 
factors include functional loss due to pain supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40.  
Inquiry must also be made as to weakened movement, excess 
fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  When 
assigning a disability rating, it is necessary to consider 
functional loss due to flare-ups, fatigability, 
incoordination, and pain on motion.  See 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.49; DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, staged ratings are appropriate for an 
increased rating claim, if the factual findings show distinct 
time periods where the service-connected disability exhibited 
symptoms that would warrant different ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A claimant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a claimant 
seeks benefits and the evidence is in relative equipoise, the 
claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative hypertrophic arthritis or osteoarthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.), if 
the limitation of range of motion is compensable.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints (including 
a group of joints of the toes, see 38 C.F.R. § 4.45(f)) 
affected by limitation of motion, to be combined, not added, 
under diagnostic code 5003.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups such a condition is rated as 10 percent 
disabling.  Such a condition is to be rated as 20 percent 
disabling if there is X-ray evidence of involvement of 2 or 
more major joints, or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.

Diagnostic Code 5279 provides a 10 percent disability rating 
for anterior metatarsalgia (Morton's disease), whether 
unilateral or bilateral.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5284, moderate residuals of "other" 
foot injuries warrant a 10 percent rating.  A 20 percent 
rating requires moderately severe residuals.  A 30 percent 
rating requires severe residuals.  38 C.F.R. § 4.71a, DC 
5284.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Dyspnea, tachycardia, 
nervousness, fatigability, etc., may result from many causes; 
some may be service connected, others, not.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses, or "pyramiding" of ratings, are to be avoided.  
38 C.F.R. § 4.14. 

At a VA examination in October 2006, the Veteran indicated 
that his bilateral foot pain did not keep him from walking to 
the extent he desired.  On the left side he described third, 
fourth, and fifth toes numbness intermittently and "a 
different sensation" in these toes but no pain. (Quotes in 
original.)  On physical examination he could get in and out 
of a chair and walked with a normal gait heel and toe, and 
did a full easy squat.  Examination of the left foot showed 
similar range of motion to the right foot, which was 35 
degrees dorsiflexion and 5 degrees of plantar flexion of the 
third toe along with its fellow toes on either side.  There 
was no tenderness, deformity or sensation loss of the left 
foot.  Pulses were good.  The arch was normal and there was 
no deformity.  X-rays of the left foot showed a normal boney 
architecture but also showed residuals of healed fractures 
and degenerative changes.  The examiner acknowledged the 
history of fractures, but found that these were healed and at 
the time of the examination there was normal boney 
architecture.   The diagnosis was status post crush injury 
with multiple fractures, healed right and left foot involving 
right third toe and left third, fourth, and fifth toes with 
confusional nerve pain on an intermittent basis.  The 
examiner described the Veteran's condition as minimally 
disabling.  He noted that the Veteran did not complain of 
weakness or fatigability or of pain, and that the Veteran 
only treated himself with soft-cushioned shoes.  He did not 
have painful motion, edema, weakness, instability, or 
tenderness.  The examiner opined that the Veteran would not 
have functional limitations on standing or walking, and did 
not have abnormal weight bearing.  The examiner further found 
that the Veteran's Achilles tendon aligned normally and did 
not have pain on manipulation.    

At a VA examination in January 2009, the Veteran described 
getting a dull ache in the metatarsals bilaterally.  He 
described symptoms on the right as being worse than on the 
left.  He noted that when he stepped down and with repetitive 
walking he would get pain that radiated into his heels 
bilaterally, right greater than left, indicative in the 
examiner's view of Achilles tendonitis.  With respect to the 
metatarsals, he described a more dull-type ache on the left 
with flare-ups on the right.  On physical examination of the 
left foot, his posture and gait were essentially normal.  He 
did not use or need any assistive or corrective devices.  
Focused physical examination of the feet demonstrated no 
tenderness on manipulation of the arches.  The arches were 
maintained without weightbearing, but had a mild ten percent 
decrease in the arch with weightbearing.  The Achilles tendon 
angle, however, was maintained with and without 
weightbearing.  He had tender Achilles tendons bilaterally.  
He was tender along the metatarsals on the dorsum; however, 
Morton squeeze and compression through the metatarsals did 
not cause any pain.   The distal toes from the second through 
the fifth bilaterally were tender to palpation.  Strength was 
essentially 5/5.  Sensory examination was essentially normal.  
Reflexes were 2+.  He was able to heel-toe and tandem walk.  
There was no change in active or passive range of motion 
testing of the left foot during repeat motion testing, and no 
additional losses of range of motion in the involved joints 
due to pain, weakness, impaired endurance, fatigue, 
incoordination or flare-ups.  A January 2009 X-ray of the 
left foot was normal except for mild bilateral first 
metatarsophalangeal osteoarthritis.  The VA examiner's 
diagnoses were metatarsalgia of the bilateral second through 
fifth toes; status post crush injury on the left and right 
third toe fracture with metatarsal pain; no obvious deformity 
at this time; and Achilles tendonitis bilaterally.

The Veteran's service-connected disability of the left foot 
is currently rated as 10 percent disabling pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5284, the rating code for 
"Foot injuries, other."  Under Diagnostic Code 5284, a 
rating of 10 percent is warranted for moderate disability.  A 
20 percent rating requires moderately severe disability.  A 
30 percent rating requires severe disability.  38 C.F.R. § 
4.71a, Diagnostic Code 5284.

There is no indication in relevant examination or treatment 
records that Veteran's left foot disability causes him to 
walk less than he might otherwise-- at the VA examination in 
October 2006, the Veteran indicated that his bilateral foot 
pain did not keep him from walking to the extent he desired.  
VA treatment records since then focus on increasing problems 
with the right foot, but do not discuss impairment due to 
left foot disability.  The October 2006 VA examiner 
acknowledged that the Veteran had some left foot discomfort, 
but opined that the Veteran would not have functional 
limitations on standing or walking, and did not have abnormal 
weight bearing.  The examiner described the Veteran's 
condition as minimally disabling. The January 2009 VA 
examiner found that on physical examination of the left foot, 
the Veteran's posture and gait were essentially normal.  He 
did not use or need any assistive or corrective devices.  
There was no tenderness on manipulation of the arch.  The 
arches were maintained without weightbearing, but had a mild 
ten percent decrease in the arch with weightbearing.  He had 
a tender Achilles tendon, though he is not service-connected 
for Achilles tendonitis of the left leg, nor has he submitted 
a claim for service connection for Achilles tendonitis of the 
left leg.  He was tender along the metatarsals on the dorsum.  
Strength was essentially 5/5.  Sensory examination was 
essentially normal.  Reflexes were 2+.  He was able to heel-
toe and tandem walk.  There was no change in active or 
passive range of motion testing of the left foot during 
repeat motion testing; and no additional losses of range of 
motion in the involved joints due to pain, weakness, impaired 
endurance, fatigue, incoordination or flare-ups.  See DeLuca 
v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Even taking into account all symptoms of left foot 
disability, whether considered service-connected or not, as 
described by the VA examiners, the Veteran was able to walk, 
stand, and manipulate his left foot with only minimal 
functional impairment.  Nevertheless, taking into account his 
chronic discomfort or pain of the left foot, a rating of 10 
percent, for moderate disability of the left foot, is 
warranted.  See 38 C.F.R. § 4.59 (it is the intention to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating); 38 C.F.R. § 4.71a, Diagnostic Code 5284.  
However, the next higher rating of 20 percent under 
Diagnostic Code 5284 is not warranted because of the lack of 
more than minimal demonstrated functional impairment of the 
left foot, as discussed above.  Under such circumstances, the 
criteria for the next higher rating of 20 percent under 
Diagnostic Code 5284 for disability due to "other injuries" 
of the left foot-that the disability be moderately severe-
are not met or approximated.  

The Board has considered whether a higher rating may be rated 
under alternative rating codes.  According to the October 
2006 VA examiner the Veteran has degenerative changes of the 
toes, but even though a 10 percent is warranted for arthritis 
group of minor joints in the toes pursuant to Diagnostic 
Codes 5003 and 5010, this results in the same rating as the 
10 current percent rating for moderate disability under 
Diagnostic Code 5284.  To rate the left foot under both 
rating codes would constitute impermissible pyramiding of 
ratings for essentially the same symptomatology.  See 38 
C.F.R. § 4.14.

The Veteran has been diagnosed at the January 2009 VA 
examination as having metatarsalgia of the left foot; 
however, the maximum schedular rating for metatarsalgia is 10 
percent; thus, the Veteran could not receive a higher rating 
under this alternative rating code.  See Diagnostic Code 
5279.  Again an additional, rather than alternative, rating 
of 10 percent under this dialogistic code would be for 
essentially the same symptoms that constitute moderate 
disability pursuant to Diagnostic Code 5284, and would 
therefore result in impermissible pyramiding of ratings.  See 
38 C.F.R. § 4.14.
 
The Veteran does not have any of other the conditions listed 
at Diagnostic Codes 5276 through 5283, or conditions 
sufficiently analogous to these conditions for rating to be 
appropriate under an alternative rating code.  Specifically, 
these inapplicable rating codes are for flatfoot; weak foot; 
claw foot; hallux valgus; hallux rigidus; hammer toe; and 
malunion of the tarsal or metatarsal bones.

The Board has considered whether this case should be referred 
to the Director, Compensation and Pension Service, for 
extraschedular consideration for rating of the Veteran's 
service-connected residuals of fractures of the toes of the 
left foot.  The governing norm in such exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b).  
There is nothing to show that the service-connected Veteran's 
left foot disability has created marked interference with 
employment or periods of hospitalization or that the 
resultant disability picture is exceptional or unusual.  
Rather, the disability is productive of pain and discomfort, 
but according to VA examiners results in minimal functional 
impairment in walking, weight-bearing, and posture.  
Accordingly, the Board finds that this case does not warrant 
referral for extraschedular consideration.  See 38 C.F.R. 
§ 3.321(b). 

In sum, the Board finds that the preponderance of the 
evidence demonstrates that, under the alternative applicable 
rating codes, the Veteran's residuals of fractures of toes of 
the left foot constitute no more than metatarsalgia, 
arthritis of a group of minor joints, or moderate disability 
of the left foot.  The preponderance of the evidence is 
therefore against the claim for a rating in excess of 10 
percent for residuals of fractures of the toes of the left 
foot.  Accordingly, a rating in excess of 10 percent for 
residuals of fractures of the toes of the left foot is not 
warranted.


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of fractures of the toes of the left foot is denied.


REMAND

A March 2009 VA podiatry treatment record indicates that the 
Veteran had a steroid injection in the first 
metatarsophalangeal joint at his most recent prior VA 
treatment visit.  He indicated that the effects of the 
steroid injection lasted a few days.  The treating clinician 
indicted that the Veteran had been walking on the lateral 
side of his right foot and had subsequently developed pain on 
the lateral side of his right ankle.  The foot and ankle were 
indicated to have become very painful at times such that the 
Veteran could not put any weight on it.  The Veteran was 
further concerned about some bruising over the right 3rd 
metatarsophalangeal joint which had a sharp, stabbing pain 
quality.  He indicated that the bruising migrated at times to 
the 4th and 5th metatarsophalangeal joints of the same foot.  
He denied any trauma associated with these complaints.  The 
treatment and assessment section of the clinician's report 
indicates that the clinician educated the Veteran about the 
etiology of his retromalleolar pain secondary to 
compensation; told the Veteran that an insert with a Morton's 
extension and a brace would stabilize his right ankle and 
make it less prone to spraining; and was sent to VA 
Prosthetics for a Morton's extension and a brace.  

Subsequent VA treatment notes, through June 2009, indicate 
that the Veteran was wearing his newly issued brace and 
orthotics and that he continued to have increased complaints 
with respect to his right foot and ankle, and also that the 
X-rays were suspicious for metastatic disease.  

The findings in the VA podiatry reports represent a 
significant increase in symptomatology as compared to the 
results of a January 2009 VA examination, at which the 
Veteran's gait was noted to be normal and his ability to walk 
not more than minimally impaired, even without the use of 
prosthetics or brace.  In situations such as this, where a 
service-connected disability in question has undergone an 
increase in severity since the time of the last examination, 
the recent VA examination report is not considered to be 
adequate.  See VAOPGCPREC 11-95.  Therefore, a new VA 
examination, based on all relevant treatment records, 
including recent X-rays and MRI's, and addressing the nature 
and extent of the Veteran's disorders, is needed.  See 38 
U.S.C.A. § 5103A(a)-(d).
  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Request the Veteran to identify all 
records of VA and non-VA health care 
providers who have treated his right foot 
and right ankle disability during the period 
from June 2009 to the present.

After obtaining any appropriate 
authorizations for release of medical 
information, the RO should obtain records 
from each health care provider the Veteran 
identifies.  The Veteran should also be 
advised that with respect to private medical 
evidence he may alternatively obtain the 
records on his own and submit them to the 
RO/AMC.
 
The records sought must include all 
records of relevant VA treatment from June 
2009 forward.

2.  The RO/AMC, after waiting an appropriate 
time period for the Veteran to respond, 
shall schedule the Veteran for a VA 
examination by a clinician with appropriate 
expertise. The purpose of the examination is 
to determine the current severity of the 
Veteran's residuals of a fracture of the 
right third toe, and to determine whether 
any disability of the right ankle, to 
include Achilles tendonitis, is part and 
parcel of, or is caused or aggravated by, 
service-connected right foot disability. 

The following considerations will govern the 
examination:

(a) The claims folder, including all medical 
records, and a copy of this remand, will be 
reviewed by the examiner.  The examiner must 
acknowledge receipt and review of the claims 
folder, the medical records obtained, and a 
copy of this remand.  The VA examiner must 
review and discuss pertinent X-ray and MRI 
reports from the year 2009.

(b) If deemed appropriate by the examiner, 
the Veteran may be scheduled for further 
medical examinations.  All indicated tests 
and studies must be performed, and any 
indicated consultations must be scheduled.

(c) The examiner must further report the 
complete range of motion determinations for 
the right toes and right foot.  In providing 
this objective information, he should 
indicate whether there is likely to be any 
additional decrease in range of motion 
attributable to functional loss, due to any 
of the following: pain on use, including 
during flare-ups; weakened movement; excess 
fatigability; incoordination; and repetitive 
use.  All limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no limitation of 
function, such facts must be noted in the 
report.

(d) The examiner must describe all present 
neurological manifestations of the Veteran's 
residuals of a fracture of the right third 
toe.

(e) The examiner must provide a finding as 
to whether or the extent any right ankle 
disability present, to include Achilles 
tendonitis, is part and parcel of, or is 
caused or aggravated by, the Veteran's 
service-connected residuals of a fracture of 
the right third toe.
 
(f) In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the evidence 
of record.  The examiner is to specifically 
address in his or her conclusion the issue 
contained in the purpose of the 
examination-to determine 1) the current 
severity of the Veteran's residuals of a 
fracture of the right third toe, and 2) 
whether any disability of the right ankle, 
to include Achilles tendonitis, is part and 
parcel of, or is caused or aggravated by, 
service-connected residuals of a fracture of 
the right third toe.

3.  Readjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


